Citation Nr: 1600902	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  12-20 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a heart condition, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1966 to June 1969, to include service in the Republic of Korea.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In November 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.

This appeal is being processed utilizing the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a paperless, electronic Virtual VA file associated with the Veteran's claims.  A review of the Virtual VA file reveals documents that are either duplicative of those contained in the VBMS file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that his claimed heart condition should be service connected due to his exposure to herbicides.  Specifically, he alleges that he served in Korea in and near the demilitarized zone (DMZ).  The Veteran alleges that he was exposed to herbicides in the DMZ as his duties driving trucks and other vehicles from the ASCOM supply depot took him into the DMZ.  In addition, the Veteran contends that he was exposed to herbicides while supervising storage warehouses of the ASCOM supply depot near Seoul South Korea during his time in Korea.  Service treatment records are silent for treatment or diagnosis for a heart condition.  The post-service VA treatment records note minor heart irregularities and atrial fibrillation.  The Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed heart condition.

With regards to his claimed heart condition, the Veteran contends that such is a result of his exposure to herbicides during service.  The Board notes that the Veteran served in Korea.  VA regulations provide that a veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  The presumption of exposure has recently been amended to include service with specific units in or near the Korean DMZ between April 1, 1968, and August 31, 1971.

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean DMZ during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6) (2015).  Ischemic heart disease (IHD) is among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2015); but see also 38 C.F.R. § 3.309(e), Note 2 (2015).

In a September 2015 administrative decision, the RO made a formal finding as to the lack of information required to verify that the Veteran had met the criteria for presumptive or factual exposure to herbicides.  The RO determined that the information required to verify or confirm Vietnam in-country service or other means of alleged exposure, to include in Korea and Thailand, was insufficient to send to the JSRRC and/or insufficient to research the case any further which would benefit the Veteran.  The RO, who had drafted this decision, noted that a review of the Veteran's military personnel file, had revealed that the Veteran was assigned to Company A, US Army ASCOM Depot, Korea, and that this unit was not listed as one of the units stationed along the DMZ.  The RO found that the Veteran was not exposed to herbicides (Agent Orange) along the Korean DMZ as defined in M21-1MR.  In a June 2009 communication from the U.S. Army Joint Services and Records Research Center (JSRRC), it was noted that while herbicides were used in the Korean DMZ, they were applied using hand sprayers and M8A2 trailer mounted decontamination apparatuses.  The JSRRC also noted that while Republic of Korea Armed Forces personnel were advised in the use of herbicides by United States Non Commissioned Officers, no United States personnel are known to have been actually involved in their application.  There was no direct response to the Veteran's allegations of exposure due to driving into the DMZ in either the September 2015 administrative decision or the June 2009 communication.  

The Veteran also alleged exposure at the warehouse or depot where he was assigned.  The JSRRC reported that US Army ASCOM Depot was located approximately 18 miles from the DMZ.  The RO also noted that the Department of Defense has determined that second hand exposure, as in working in the depot that stored herbicides, is not considered exposure for the purpose of presumptive disabilities.  However, the RO did not address the Veteran's contentions that he had to physically clean up spills of herbicides inside the depot and allegedly came into direct contact with the materials.  On remand, the RO must contact the JSRRC and attempt to confirm the Veteran's allegations that as a driver assigned to the depot, he made deliveries to the DMZ. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed heart condition.

The Veteran's post-service treatment records contain March 2013 and August 2014 VA echocardiogram reports that found palpitations and minor changes after a stress test.  The tests confirmed atrial fibrillation.  It is unclear from the current record, however, whether the Veteran suffers from a current heart disorder, to include ischemic heart disease.  On remand, a VA examination should be conducted to determine the nature and etiology of any heart disorder.

The Board notes that, during the November 2015 hearing, the Veteran testified that he had received treatment for his claimed heart condition from a private physician.  The Veteran testified that he had received treatment from Dr. F. in Rogue River, Oregon in 1994 for his heart condition.  These records are not associated with the claims file.  On remand, the AOJ should contact the Veteran to obtain appropriate authorization and/or additional information so that any such treatment records can be obtained.

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from January 2015 to the present from the VA Roseburg Health Care System should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide appropriate authorization so that any private treatment records, to include those from the private physicians referenced during the November 2015 hearing, (Doctor F. on page 11, and the doctor seen by the Veteran on December 16, 2015 at page 17) may be obtained.  Make at least two (2) attempts to obtain records from this source.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all treatment records from the VA Roseburg Health Care System dated from January 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.               § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  The RO should send a request to the JSRRC, or any other appropriate agency, for verification of the Veteran's herbicide exposure at ASCOM supply depot near Seoul South Korea, to specifically include as due to driving into the DMZ from the Depot and direct contact through spill clean-up at the Depot in 1968-1969.  The JSRRC should be informed that the Veteran's job title and work activity during his time in Korea, was listed as Equipment Storage Specialist, and that he was qualified to operate various trucks. See Veteran's Form DD-214.  He was assigned to 8th Army, CO. A, US ASCOM Deport, APO 96220.  Any negative response should be noted.

4.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed heart condition.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all current heart disorders and indicate whether any such diagnosis meets the definition of IHD.  See definition of IHD 38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2015); but see also 38 C.F.R. § 3.309(e), Note 2 (2015).

(B)  For each currently diagnosed heart disorder, is it at least as likely as not (a 50 percent or higher probability) that such disorder is related to the Veteran's service, to his claimed in-service exposure to herbicides or any other in-service event? 

In offering any opinion, the examiner should consider the Veteran's lay statements pertaining to the onset and continuity of any heart symptomatology, to include the description given be the Veteran in the hearing transcript at pages 11-15, and at page 19.  Any opinion expressed should be accompanied by a supporting rationale. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



